UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7572


BERNARD MCFADDEN,

                Plaintiff - Appellant,

          v.

MS.   CYNTHIA  YORK,  Classification  Officer   of  Kershaw
Correctional Institution; MS. CECILIA REYNOLDS, Warden of
KRCI; MS. L. MILLER, a/k/a Lula Miller, First Name Unknown,
Lieutenant of KRCI, in their individual or personal
capacities; JOHN OR JANE DOE, a/k/a Jane Doe, Clerk, US
District Court; MR. J. C. GASTON, a/k/a Jannita C. Gaston,
Grievance Hearing Officer; in their individual or personal
capacities,

                Defendants – Appellees,

          and

JOHN OR JANE DOES, Step 2 Grievance Hearing Officers,

                Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:13-cv-02278-JMC)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Bernard     McFadden        appeals       the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.   § 1983       (2012)    complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for   the     reasons   stated        by   the   district      court.

McFadden v. York, No. 8:13-cv-02278-JMC (D.S.C. Sept. 29, 2014).

We   dispense    with      oral   argument      because    the   facts   and     legal

contentions     are    adequately     presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3